





EXHIBIT 10.20




CERTIFICATE OF DESIGNATION

of the

PREFERENCES, RIGHTS, LIMITATIONS, QUALIFICATIONS AND RESTRICTIONS

of the

SERIES A PREFERRED STOCK

of

CHAMPION PAIN CARE CORPORATION







Champion Pain Care Corporation, a Delaware corporation (the “Corporation”),
hereby certifies that, pursuant to the authority conferred upon the Board of
Directors of the Corporation (the “Board”) by its Articles of Incorporation, on
November 10, 2016, the Board duly adopted the following resolution providing for
the authorization of Ten Million (10,000,000) shares of the Corporation’s Series
A Preferred Stock (the “Series A Preferred Stock”):




RESOLVED, that pursuant to the authority vested in the Board by the
Corporation’s Articles of Incorporation, the Board hereby establishes from the
Corporation’s authorized class of preferred stock a new series to be known as
“Series A Preferred Stock,” consisting of Ten Million (10,000,000) shares, and
hereby determines the designation, preferences, rights, qualifications,
limitations and privileges of the Series A Preferred Stock of the Corporation to
be as follows:



1.

Designation and Amount; Designated Holder.  Of the Ten Million and One
(10,000,001) shares of the Company’s authorized Preferred Stock, $0.0001 par
value per share, Ten Million (10,000,000) shares are designated as “Series A
Preferred Stock,” with the rights and preferences set forth below. Only one
person or entity is entitled to be designated as the owner of all of the Series
A Preferred Stock (the “Holder”), in whose name the initial certificates
representing the Series A Preferred Stock shall be issued. Any transfer of the
Series A Preferred Stock to a different Holder must be approved in advance by
the Corporation; provided, however, the Holder shall have the right to transfer
the Series A Preferred Stock, or any portion thereof, to any affiliate of Holder
or nominee of Holder, without the approval of the Corporation.



2.

Rank.  The Series A Preferred Stock shall rank: (i) senior to all of the Common
Stock, par value $0.0001 per share, of the Corporation (“Common Stock”); and
(ii) senior to all other classes or series of capital stock of the Corporation
currently outstanding or that specifically provide that it ranks junior to any
Series A Preferred Stock (collectively, with the Common Stock, “Junior
Securities”), in each case as to distribution of any asset or property of the
Corporation upon liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary (all such distributions being referred to as
“Distributions”).



3.

Voting Rights.  Except as provided by law or by the other provisions of this
Certificate of Designation, the Holder of shares of Series A Preferred Stock
shall not be entitled to vote on any matter, except as expressly required by
applicable law, or unless the Series A Preferred Stock has been converted, in
which case the Holder shall be entitled to vote the shares of Common Stock it
received in conversion thereof, in the same manner as other holders of Common
Stock.  In the event the Holder of Series A Preferred Stock is entitled to vote
pursuant to applicable law, the Holder shall be entitled to vote on an as
converted basis, together with the holders of Common Stock.



4.

Covenants.




(a)

The Corporation shall not amend, alter, change or repeal the preferences,
privileges, special rights or other powers of the Series A Preferred Stock so as
to adversely affect the Series A Preferred Stock, without the written consent of
the Holder.

(b)

So long as shares of Series A Preferred Stock are outstanding, the Corporation
shall not, without first obtaining the approval (by vote or written consent, as
provided by law) of Holder: (i) dissolve the Corporation or effectuate a
liquidation; (ii) alter, amend, or repeal the Certificate of Incorporation of
the Corporation; (iii) agree to any provision in any agreement that would impose
any restriction on the Corporation’s ability to honor the exercise of any rights
of the Holder of the Series A Preferred Stock; (iv) do any act or thing not
authorized or contemplated by this Certificate which would result in taxation of
the Holder of shares of the Series A Preferred Stock under Section 305 of the
Internal Revenue Code of 1986, as amended (or any comparable provision of the
Internal Revenue Code as hereafter from time to time amended); or (v) issue any
securities of the Corporation with rights that are senior to the Series A
Preferred Stock.



1.

Dividends.  The Holder of the Series A Preferred Stock will not be entitled to
participate with the holders of Common Stock in any dividends or distributions,
unless the Series A Preferred Stock has been converted, in which case the Holder
shall be entitled to participate in any dividends or distributions in the same
manner as other holders of Common Stock.



2.

Liquidation Rights/Cancellation/Redemption.  Upon any liquidation, dissolution
or winding up of the Corporation, the Holder of outstanding shares of Series A
Preferred Stock will be entitled to be paid the “Liquidation Preference” (as
hereinafter defined), in preference to any Distributions to the holders of the
Junior Securities, including, without limitation, the Common Stock. The
“Liquidation Preference” shall de defined and calculated as follows: (i) an
amount equal to the “Advisory Fee” in the aggregate (not on a per share basis);
less (ii) any net cash proceeds received by the Holder from any previous sales
of “Series A Conversion Shares,” or “Advisory Common Stock,” less any “Advisory
Fee Payments” previously received by Holder; and less (iii) any payments
previously received by Holder in redemption of shares of Series A Preferred
Stock, Series A Conversion Shares, or Advisory Common Stock.  Upon request by
the Corporation, Holder of Series A Preferred Stock shall provide to the
Corporation from time to time all documents necessary for the adjustments in the
Liquidation Preference due to the sale or disposition of any Series A Preferred
Stock, Series A Conversion Shares, or Advisory Common Stock. Once the
Liquidation Preference is calculated as zero, the Holder shall not be entitled
to any further proceeds remaining from the liquidation of the Corporation, any
remaining shares of Series A Preferred Stock shall automatically be cancelled,
and Holder shall surrender to the Corporation any certificates evidencing
remaining shares of Series A Preferred Stock for cancellation.  The capitalized
terms “Advisory Fee,” “Series A Conversion Shares,” “Advisory Common Stock,” and
“Advisory Fee Payments” shall have the meaning ascribed to such terms in that
certain Credit Agreement between the Corporation, as borrower, and Holder, as
Lender, among others, dated as of March 31, 2016, and made effective as of
December 1, 2016 (such Credit Agreement, as same may be amended, renewed,
supplemented, or otherwise modified from time to time, the “Credit Agreement”).



3.

Conversion Rights.  



(a)

The Holder may convert such shares of Series A Preferred Stock, in whole or in
part, at any time after the issuance thereof, or from time-to-time thereafter,
upon written notice to the Corporation, subject to the terms set forth below.
Each share of Series A Preferred Stock may, or shall, be converted into shares
of the Corporation’s authorized but unissued Common Stock (the “Conversion
Shares”) equal to: (i) one; divided by (ii) the average of the volume weighted
average price for the Common Stock for the five (5) business days immediately
prior to the date a “Conversion Notice” (as hereinafter defined) is provided to
the Corporation, as reported by Bloomberg (the “VWAP”); provided, however, in no
event shall conversion of the Series A Preferred Stock result in the issuance of
Conversion Shares to Holder in excess of the Beneficial Ownership Limitation;
and further provided, however, that notwithstanding anything contained herein to
the contrary, if, based on the VWAP at the time of conversion, the conversion of
the Series A Preferred Stock would result in the issuance of Conversion Shares
in excess of the Beneficial Ownership Limitation, then upon any such conversion,
the Corporation shall only issue Conversion Shares to the Holder up to the
Beneficial Ownership Limitation, subject at all times to the make-whole
adjustments set forth in the Credit Agreement.



(b)

No fractional shares of Common Stock shall be issued upon the conversion of the
Series A Preferred Stock.  If the number of shares to be issued to the Holder of
the Series A Preferred Stock is not a whole number, then the number of the
shares shall be rounded up to the nearest whole number.



(c)

Mechanics of Conversion.   In the case of a conversion, before Holder shall be
entitled to convert the same into shares of Common Stock, it shall provide a
conversion notice (the “Conversion Notice”), which Conversion Notice shall
specify the VWAP as of the conversion date, the number of Conversion Shares to
be issued in connection with such conversion, and the name or names in which the
certificate or certificates for shares of Common Stock are to be issued. The
calculations and entries set forth in the Conversion Notice shall control in the
absence of manifest or mathematical error. To effect conversions of Series A
Preferred Stock, the Holder shall not be required to surrender the
certificate(s) representing the Series A Preferred Stock to the Corporation
unless all of the shares of Series A Preferred Stock represented thereby are so
converted, in which case such Holder shall surrender to the Corporation or its
transfer agent, the certificate or certificates representing the shares of
Series A Preferred Stock to be converted, or if the Holder notifies the
Corporation or its transfer agent that such certificate or certificates have
been lost, stolen or destroyed, upon the execution and delivery of an agreement
reasonably satisfactory to the Corporation to indemnify the Corporation from any
losses incurred by it in connection therewith. Partial conversions hereunder
where the certificate(s) representing the shares of Series A Preferred Stock are
not surrendered shall have the effect of reducing the number of shares
represented by such certificate(s) by the number of shares of Series A Preferred
Stock converted in each applicable conversion, as set forth in each Conversion
Notice.  The Holder and the Corporation shall maintain records showing the
amount of shares of Series A Preferred Stock converted upon each conversion, and
the number of shares of Series A Preferred Stock remaining to be converted. The
Corporation shall, as soon as practicable after receipt of a Conversion Notice,
and in any case within five (5) business days of the Corporation’s receipt of
the Conversion Notice (the “Share Delivery Date”), issue and deliver at such
office to the Holder, or to the nominee or nominees of such Holder, as set forth
in the Conversion Notice, a certificate or certificates representing the
Conversion Shares to which such Holder shall be entitled as aforesaid; provided
that such Holder or nominee(s), as the case may be, shall be deemed to be the
owner of record of such Common Stock as of the date that the Conversion Notice
is delivered to the Corporation.




(d)

Failure to Deliver Certificates. If in the case of any Conversion Notice, the
certificate or certificates representing the Conversion Shares issuable upon
such conversion are not delivered to or as directed by the Holder by the Share
Delivery Date, the Holder shall be entitled to elect by written notice to the
Corporation at any time on or before its receipt of such certificate or
certificates, to rescind such Conversion Notice, in which event the Corporation
shall promptly return to the holder any original certificates representing
Series A Preferred Stock delivered to the Corporation and the Holder shall
promptly return to the Corporation the Common Stock certificates unsuccessfully
tendered for conversion to the Corporation, to the extent later received by the
Holder.




(e)

Obligation Absolute; Partial Liquidated Damages. The Corporation’s obligation to
issue and deliver the Conversion Shares upon conversion of the Series A
Preferred Stock, or any portion thereof, in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by Holder to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any person or entity, or any action to
enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by such Holder or any other person
or entity of any obligation to the Corporation or any violation or alleged
violation of law by such Holder or any other person or entity, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder.  In the event Holder shall elect to convert the Series A Preferred
Stock, or any portion thereof, the Corporation may not refuse conversion based
on any claim that such Holder or anyone associated or affiliated with such
Holder has been engaged in any violation of law, agreement or for any other
reason, unless an injunction from a court, on notice to Holder, restraining
and/or enjoining conversion of all or part of the Series A Preferred Stock by
Holder shall have been sought and obtained, and the Corporation posts a surety
bond for the benefit of Holder in the amount of 150% of the aggregate value into
which such Series A Preferred Stock are to be converted as provided above, which
bond shall remain in effect until the completion of litigation or other
proceeding of the underlying dispute and the proceeds of which shall be payable
to such Holder to the extent it obtains final adjudication. In the absence of
such injunction, the Corporation shall issue Conversion Shares upon a properly
noticed conversion.  If the Corporation fails to deliver to Holder the
certificate or certificates representing the Conversion Shares by the Share
Delivery Date, the Corporation shall pay to such Holder, in cash, as liquidated
damages and not as a penalty, $500.00 per trading day (increasing to $1,000.00
per trading day on the tenth (10th) trading day after such damages begin to
accrue) for each trading day after the Share Delivery Date until such
certificates are delivered or Holder rescinds such conversion. Nothing herein
shall limit Holder’s right to pursue actual damages for the Corporation’s
failure to deliver Conversion Shares within the period specified herein and such
Holder shall have the right to pursue all remedies available to it hereunder, at
law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief. The exercise of any such rights shall not
prohibit Holder from seeking to enforce damages pursuant to any other Section
hereof or under applicable law.




(f)

Issue Taxes. The Corporation shall pay all issue taxes, if any, incurred in
respect of the issue of any Conversion Shares on conversion.

  

(g)

Valid Issuance. All shares of Common Stock which may be issued in connection
with the conversion provisions set forth herein will, upon issuance by the
Corporation, be validly issued, fully paid and non-assessable, free from
preemptive rights and free from all taxes, liens or charges with respect thereto
created or imposed by the Corporation.




(h)

Reservation of Stock Issuable Upon Conversion.  The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series A Preferred Stock, such number of its shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Corporation will call and hold a special meeting of the
shareholders within twenty (20) business days of such occurrence, for the sole
purpose of increasing the number of shares authorized to an amount sufficient to
allow a full conversion by the Holder of the Series A Preferred Stock. The
Corporation’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.

(i)

Notice to Allow Conversion by Holder.  If: (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on any of its Common
Stock, (B) the Corporation shall declare a special nonrecurring cash dividend on
or a redemption of any of the Common Stock, (C) the Corporation shall authorize
the granting to all holders of  Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any stockholders of the Corporation shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property, or (E) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, then,
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of the Series A Preferred Stock, and
shall cause to be delivered to the Holder at its last address as it shall appear
upon the Corporation’s records, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating: (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined, or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert the Series A Preferred Stock
during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

(j)

The Holder’s Conversion Limitations.  The Corporation shall not effectuate any
conversion of Series A Preferred Stock, and the Holder shall not have the right
to convert any portion of the Series A Preferred Stock, to the extent that after
giving effect to the conversion set forth on the Conversion Notice submitted by
the Holder, the Holder (together with the Holder’s affiliates and any persons
acting as a group together with the Holder or any of the Holder’s affiliates)
would beneficially own shares of Common Stock in excess of the “Beneficial
Ownership Limitation” (as defined herein).  To ensure compliance with this
restriction, prior to delivery of any Conversion Notice, the Holder shall have
the right to request that the Corporation provide to the Holder a written
statement of the percentage ownership of the Corporation’s Common Stock that
would be beneficially owned by the Holder and its affiliates in the Corporation
if the Holder converted such portion of the Series A Preferred Stock then
intended to be converted by Holder.  The Corporation shall, within two (2)
business days of such request, provide Holder with the requested information in
a written statement, and the Holder shall be entitled to rely on such written
statement from the Corporation in issuing its Conversion Notice and ensuring
that its ownership of the Corporation’s Common Stock is not in excess of the
Beneficial Ownership Limitation.  The restriction described in this Section may
be waived by Holder, in whole or in part, upon notice not less than sixty-one
(61) days prior written notice from the Holder to the Corporation to increase
such percentage.  For purposes hereof, the “Beneficial Ownership Limitation”
shall be 4.99% of the number of shares of Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
conversion of the Series A Preferred Stock then being converted.  The
limitations contained in this Section shall apply to a successor holder of the
Series A Preferred Stock.

(k)

Rights Subject to Credit Agreement.  The Series A Preferred Stock is being
issued to Holder in connection with the Credit Agreement.  The Series A
Preferred Stock, and any Conversion Shares issued upon conversation thereof,
shall be subject to the terms and conditions of the Credit Agreement relating to
the Series A Preferred Stock, and any Conversion Shares, including, without
limitation, the adjustment provisions, mandatory redemption provisions, and
other provisions set forth in the Credit Agreement.



1.

Severability.  If any right, preference or limitation of the Series A Preferred
Stock set forth herein is invalid, unlawful or incapable of being enforced by
reason of any rule, law or public policy, all other rights, preferences and
limitations set forth herein that can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
shall be deemed dependent upon any other such right, preference or limitation
unless so expressed herein.



2.

Amendment and Waiver.  This Certificate of Designation shall not be amended,
either directly or indirectly or through merger or consolidation with another
entity, in any manner that would alter or change the powers, preferences or
special rights of the Series A Preferred Stock so as to affect them materially
and adversely without the consent of the Holder.  Subject to the preceding
sentence, any amendment, modification or waiver of any of the terms or
provisions of the Series A Preferred Stock shall be binding upon the Holder.



3.

Replacement.  Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the registered Holder shall be satisfactory) of the
ownership and the loss, theft, destruction, or mutilation of any certificate
evidencing shares of Series A Preferred Stock, and in the case of any such loss,
theft or destruction upon receipt of indemnity reasonably satisfactory to the
Corporation (provided that if the Holder is a financial institution or other
institutional investor its own agreement shall be satisfactory) or in the case
of any such mutilation upon surrender of such certificate, the Corporation, at
its expense, shall execute and deliver in lieu of such certificate a new
certificate of like kind representing the number of shares of such Series
represented by such lost, stolen, destroyed or mutilated certificate and dated
the date of such lost, stolen, destroyed or mutilated certificate.



4.

Notices.  Any notice required by the provisions of this Certificate of
Designation shall be given in accordance with the terms of the Credit Agreement.



5.

Cumulative Remedies.  Nothing contained in this Certificate of Designations
shall prohibit, prevent, or otherwise preclude Holder from enforcing the Credit
Agreement and other “Loan Documents” (as defined in the Credit Agreement) and
its rights and remedies thereunder, through any and all other rights and
remedies available to Holder under the Credit Agreement and all other Loan
Documents, it being acknowledged by the Corporation that the rights to convert
the Series A Preferred Stock and to sell shares of Common Stock are in addition
to all other rights and remedies available to Holder under the Credit Agreement
and other Loan Documents.




* * * * *

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be executed by Terrance Owen, CFO of the Corporation, this 1st day of
December, 2016.










By:

/s/ Terrance Owen

Name:

Terrance Owen

Title:

CFO









